Citation Nr: 1144238	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  02-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  He died in January 2000.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim was denied by the Board in a May 2003 decision, which was vacated by the Court of Appeals for Veterans Claims (Court) in July 2007.  Following a May 2008 Board remand, further development was undertaken, and in June 2009, the Board again denied the claim.  The appellant again appealed to the Court.  In April 2011, the Court vacated and set aside the June 2009 Board decision and remanded it for action consistent with the Court's Order. 

The Board notes that the issue of entitlement to dependency and indemnification compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 was deemed abandoned in the Court's April 2011 Memorandum Decision.  Also, the Board's June 2009 decision related to the appellant's accrued benefits was affirmed by the Court in April 2011.  Thus, neither of these issues will be further discussed by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in April 2011, vacated the Board's June 2009 decision because the December 2008 VA medical opinion on which the Board relied to render its decision was deemed inadequate.  Thus, while the Board regrets the additional delay in final adjudication of this claim, the matter must be remanded for development consistent with the Court's Order.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the Veteran died in January 2000.  As listed on the death certificate, the cause of death was hepatic encephalopathy due to hepatic failure as a consequence of cirrhosis of the liver.  At the time of the Veteran's death, service connection was in effect for a seizure disorder.  Post-service treatment records show abnormal results for liver function studies performed in February 1984, and a diagnosis of alcoholic liver disease in August 1992.  The appellant maintains that the service-connected seizure disorder contributed materially to the Veteran's death. 

In June 2000, Dr. MRM, a private emergency room (ER) physician, provided a letter that indicated that the Veteran was admitted to the ER after having had a seizure.  In September 2008, the same physician supplied an opinion that, from the ER records and his examination, the Veteran had a seizure disorder that contributed substantially to his death.  Dr. MRM, however, does not indicate that he was aware of the documented cause of the Veteran's death or that he was aware of the Veteran's medical history in relationship to his death.  Moreover, Dr. MRM did not state what in the ER records and his examination led him to this conclusion, or otherwise provide a rationale for his opinion.  The Board, therefore, remanded the matter for a VA medical opinion.   

In December 2008, a VA reviewing physician reported that there is no medical evidence that seizure disorders cause the liver disorders that led to the Veteran's death.   She opined that the Veteran died of hepatic encephalopathy, hepatic failure and cirrhosis of the liver for several years, which is due to chronic alcoholism.  She went on to say that seizure disorder does not cause hepatic encephalopathy or liver failure or cirrhosis of the liver.  

The Court, in its April 2011 Memorandum Decision, deemed the December 2008 VA medical opinion inadequate because the reviewing physician only addressed whether the seizure disorder caused the conditions that caused the Veteran's death, and failed to address whether the seizure disorder contributed to his death.  For this reason, the Board is remanding the issue for additional consideration by a VA reviewing physician.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to obtain an addendum opinion from the same VA physician that reviewed the file in December 2008, if available.  If not, forward the claims folder to an appropriate VA physician for an opinion.  

(a) The physician is asked to review the relevant medical evidence, which shows the Veteran's medical history, as well as the terminal medical records showing the circumstances of his death.  

(b) The following question should be answered in a narrative report:

Did the Veteran's seizure disorder contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to the production of death?

(c) As noted above, the reviewing physician is requested to review the relevant medical evidence of record.  In addition, the reviewing physician is referenced to the following evidence in the claims file:

(i) January 2000 records of emergency room treatment.

(ii) January 2000 terminal treatment hospital records including the discharge summary from Saint Francis Hospital.

(iii) The Veteran's January 2000 Death Certificate.  The cause of death listed on the Death Certificate is hepatic encephalopathy due to hepatic failure as a consequence of cirrhosis of the liver.

(iv) The June 2000 statement of a private emergency room physician, Dr. MRM, that the Veteran was admitted to the ER after having had a seizure.  Dr. MRM noted that upon arrival on the ambulance the Veteran was unresponsive and had swollen ankles and feet after having had a seizure.

(v) A September 2008 letter from Dr. MRM, in which he opined that, based on the ER records and his examination, the Veteran had initially experienced a seizure disorder that contributed substantially to his death. 

(vi) The December 2008 medical opinion of a VA reviewing physician.  The VA reviewing physician reported that there is no medical evidence that seizure disorders cause the liver disorders that led to the Veteran's death.   She opined that the Veteran died of hepatic encephalopathy, hepatic failure and cirrhosis of the liver for several years, which is due to chronic alcoholism.  She elaborated that seizure disorder does not cause hepatic encephalopathy or liver failure or cirrhosis of the liver.  The Court of Appeals for Veterans Claims, in its April 2011 Memorandum Decision, deemed this medical opinion inadequate because the reviewing physician only addressed whether the seizure disorder caused the conditions that caused the Veteran's death, and failed to address whether the seizure disorder contributed to his death.

(d) The reviewing physician must specifically and fully discuss whether the Veteran's seizure disorder contributed substantially or materially to the Veteran's death; if it combined to cause death; or if it aided or lent assistance to the production of death.  

(e) In all conclusions, the reviewing physician must identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The reviewing physician is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

2.  Readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response before returning the case to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

